RULEY, JUDGE:
This claim in the sum of $422.50 grows out of damage to the claimant’s 1965 model Chevrolet automobile which allegedly was sustained as the result of an accident which happened between 9:30 and 10:00 p.m. on September 10, 1976, when the front end of the claimant’s car fell through a hole in the wooden floor of an old, narrow bridge on Rock Camp Road near Milton, West Virginia. The evidence indicates that the bridge had been closed in June, 1976; that the respondent then had erected barricades at each end of the bridge composed of striped 55-gallon drums with 3 x 10 or 3 x 12 timbers placed across their tops; that the respondent had placed a sign 32 inches high and somewhat wider reading “Bridge Closed” in a position where it faced traffic approaching the bridge, as the claimant had approached it, from W.Va.-U.S. Route 60; that the respondent periodically inspected the barricades and sign, and both were present on September 5, 1976, the date of the last inspection before the accident; that the timbers on the barricades occasionally were moved or removed by unknown third persons; and that the claimant did not see the sign or any part of the barricades as he approached the place where the accident happened that night. These facts fail to establish negligence on the part of the respondent and do establish negligence on the part of the claimant which at least contributed to cause the accident and resulting damage. Accordingly, this claim must be denied.
Claim disallowed.